                                                         IT IS ORDERED
                                                         Date Entered on Docket: May 13, 2019




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________
                          UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO

     In Re
     DANIEL SELGA,
               Debtor.                                           Case No. 18-11789-t7

     ORDER GRANTING MOTION TO COMPEL TRUSTEE’S ABANDONMENT OF
        REAL PROPERTY LOCATED AT 2202 SANTO DOMINGO AVE. LAS
               CRUCES, NM 88011 PURSUANT TO 11 U.S.C. §554

            This matter came before the Court on the Debtor’s Motion to Compel Trustee’s

     Abandonment of Property Pursuant to 11 U.S.C. §554 filed April 17, 2019 (the

     "Motion") in which Debtor, Daniel Selga ("Debtor"), sought to compel the abandonment

     of property awarded to his ex-wife in the Final Decree of Dissolution of Marriage listed

     in his bankruptcy Schedule A and located at 2202 Santo Domingo Ave. Las Cruces, NM

     88011. Having considered the Motion and the record, and the requirements set forth in

     the Bankruptcy Code and Bankruptcy Rules, and being sufficiently advised;

            The Court FINDS: (a) that on April 17, 2019, Debtor filed the Motion (docket

     #23); (b) on April 17, 2019, notice of the objection period along with the Motion was

     served (“Notice” docket #24) on all creditors and other parties in interest as shown on the




                                                1
   Case 18-11789-t7      Doc 25     Filed 05/13/19     Entered 05/13/19 09:22:33 Page 1 of 2
  mailing list provided to the Court by the Debtor, specifying that objections were to be

  filed no later than fourteen days (plus three days mailing) from the date of the Notice; (c)

  the Notice was appropriate in the particular circumstances; (d) the objection deadline of

  May 6, 2019 has expired and no objections to the Motion were filed; (e) the Motion is

  well taken and will be granted.

         THE COURT THEREFORE ORDERS, pursuant to 11 U.S.C. §554(b), that the

  Debtor shall submit an Order Abandoning the property described in Schedule A of his

  bankruptcy schedules and statements and located at 2202 Santo Domingo Ave. Las

  Cruces, NM 88011 based on the terms and conditions of such abandonment as set forth in

  the Motion.

  ***END OF ORDER***

                                                Respectfully Submitted,

                                                S/electronically Submitted 5.7.19
                                                R. “Trey” Arvizu, III
                                                Attorney for Debtor
                                                P.O. Box 1479
                                                Las Cruces, NM 88004
                                                (575)527-8600
                                                (575)527-1199 (fax)
                                                trey@arvizulaw.com

  Copy to:

  Clarke C. Coll
  Chapter 7 Trustee
  P.O. Box 2288
  Roswell, NM 88202-2288
  clarkecoll@gmail.com




                                                2
Case 18-11789-t7      Doc 25        Filed 05/13/19   Entered 05/13/19 09:22:33 Page 2 of 2
